Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment filed on 3/10/2022 in which claims 1, 2, 6 are pending and currently amended.  As Applicant has cancelled claims 3-5, 7-13, no text must be presented next to the claims in any further amendments.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Safar (U.S. Patent 9,975,262) in view of Camp et al. (U.S. Patent 3,514,856), herein referred to as Camp.
In regards to claim 1, Safar discloses an improved shaver (100; fig. 2) having a handle (base unit 20) and a cartridge (shaving unit 30) carrying a plurality of blades (32; best shown in Figures 7 and 10), comprising: a plurality of razor blades each  having a profile including a first surface that is planar along an entirety of the surface, and a second surface having a first portion that is planar and parallel to the first surface (as annoted below), and a beveled second portion (annotated below) to form a cutting edge at the distal edge of said blade; the razor blades arranged so that a first set of razor blades are parallel to each other and a cutting end of the razor blade is angled acutely toward a center of the cartridge and a second set of razor blades are parallel to each other and a cutting end of the razor blade angled acutely toward the center of the cartridge (per Figures 2 and 10, the right and left sets of blades are angled towards the center of the base), the first set of razor blades arranged to be non-parallel to the second set of razor blades (at opposed angles). 
    PNG
    media_image1.png
    673
    1257
    media_image1.png
    Greyscale

Safar does not disclose that the beveled second portion reduces a thickness of the profile in the distal direction until it reaches the first surface to form the cutting edge at the distal edge of said blade.  Rather, Safar discloses that the cutting edge is formed of two beveled edges, per at least Figure 7. Attention is further directed to the Camp razor blade. Camp discloses a new blade configuration (fig. 2) that provides optimum shaving comfort and “sets forth an optimum razor blade configuration for shaving comfort which not only includes a minimum and maximum included angle between the converging surfaces forming the cutting edge, but also the maximum length of such converging surfaces and the minimum length of an effective relief portion immediately adjacent such converging surfaces. It thus has been an object of the present invention to provide an improved razor blade configuration having defined parameters which produce minimum whisker drag during shaving and accordingly afford the utmost in shaving comfort” (Camp col.1, lines 50-58). As both Camp and Safar are concerned with improving shaving performance, it would have been obvious to one of ordinary skill in the art to utilize the novel blade edge configuration of Camp to modify the edge of the razor blades of Safar with the known blade edge improvement for the predicable benefits of improving the shaving comfort.
In regards to claim 2, the modified device of Safar discloses, wherein the reduction in thickness of the blade profile is non-linear and segmented along the beveled second portion (per Camp Figure 2).  
In regards to claim 6, the modified device of Safar discloses wherein transitions between segmented sections of the blade form apices.
    PNG
    media_image2.png
    490
    701
    media_image2.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claims 1, 2 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724